            Case 1:20-cv-02297-AT Document 11 Filed 08/25/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



NITETEK LICENSING LLC,

               Plaintiff,                     Civil Action No.: 1:20-cv-02297-AT

       v.
                                              TRIAL BY JURY DEMANDED
CASTLES TECHNOLOGY
INTERNATIONAL CORP.,

               Defendant.




     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

      Plaintiff Nitetek Licensing LLC, (“Plaintiff”), by and through its undersigned

attorney, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all

claims in this action without prejudice against Defendant Castles Technology

International Corp. (“Defendant”). Prior to the filing of this notice, Defendant has

not been served or filed an answer or a motion for summary judgment.




                                          1
      Case 1:20-cv-02297-AT Document 11 Filed 08/25/20 Page 2 of 3




Dated: August 25, 2020             Respectfully submitted,

                                   INSIGHT, PLC

                                   /s/Jacqueline K. Burt
                                   Jacqueline K. Burt, Esq.
                                   Georgia Bar No. 425322
                                   INSIGHT, PLC
                                   860 Johnson Ferry Road NE, #140-176
                                   Atlanta, GA 30342
                                   Email: jburt@insightplc.com
                                   Telephone: (770) 990-9982
                                   Facsimile: (678) 802-1877




                                   2
        Case 1:20-cv-02297-AT Document 11 Filed 08/25/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

I hereby certify that on this day a true and correct copy of the foregoing document

was filed electronically. As such, this document was served on all counsel who are

deemed to have consented to electronic service.



      Dated: August 25, 2020          By: /s/ Jacqueline K. Burt
                                            Jacqueline K. Burt




                                        3
